440 41.   AL                                      08/18/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0422
                                                                             '
                                     PR 06-0422
                                                                  AUG 1 8 2020
                                                                Bowan s_...anwoua
                                                              Clerk of Supreme Court
                                                                 State of Montana
IN THE MATTER OF THE PETITION OF                                 ORDER
DOUGLAS C.FLOWERS


      Douglas C.Flowers has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Flowers passed the MPRE in 2001 when seeking admission to the
practice of law in Nevada, where he was admitted. Flowers has not been subject to any
disciplinary action as a lawyer. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Douglas C. Flowers to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board ofBar Examiners at the State Bar of Montana.
      DATED this     r    ay of August, 2020.




                                                         Chief Justice
    Justices




2